Exhibit 10.4




PROPETRO HOLDING CORP.
2017 INCENTIVE AWARD PLAN


FORM OF DIRECTOR RESTRICTED STOCK UNIT GRANT NOTICE
ProPetro Holding Corp., a Delaware corporation (the “Company”), pursuant to its
2017 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”) the number of Restricted Stock
Units set forth below (the “RSUs”). The RSUs are subject to the terms and
conditions set forth in this Restricted Stock Unit Grant Notice (the “Grant
Notice”), the Plan and the Restricted Stock Unit Agreement attached as Exhibit A
(the “Agreement”), each of which are incorporated into this Grant Notice by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Agreement.
Participant:
[________________]
Grant Date:
[________________]
Number of Restricted Stock Units:
[________________]
Vesting Schedule:
Subject to the terms of the Agreement, the Restricted Stock Units shall vest
[________________].

Electronic Signature
The Grant Notice may be executed by Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. By Participant’s electronic or digital signature,
Participant: (i) agrees to be bound by the terms of this Grant Notice, the Plan
and the Agreement; (ii) acknowledges that he or she has reviewed the Plan, this
Grant Notice and the Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of the Plan, this Grant Notice and the Agreement;
(iii) hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement and (iv) represents that his or her spouse,
civil union partner or registered domestic partner (to the extent applicable)
has reviewed and consented to the terms and conditions of this Grant Notice, the
Plan and the Agreement. The Participant will indemnify and hold harmless the
Company and its affiliates, successors and assigns, from and against any and all
claims, liabilities, obligations, damages, losses, costs and expenses whatsoever
(including reasonable attorney's fees and disbursements) arising out of or
resulting from any and all claims, liabilities, obligations, damages, losses,
costs and expenses, claimed or demanded by any current or former spouse, civil
union partner or registered domestic partner of the Participant and arising of
or resulting from this Grant Notice, the Plan, the Agreement or any grants
awarded thereunder.







--------------------------------------------------------------------------------






EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.

GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Stock”) to be issued to Participant hereunder (“Shares”) are subject to the
terms and conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of RSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Article 13 of the Plan. Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the date when the
applicable RSU is distributed or paid to Participant or is forfeited or expires.
The Dividend Equivalents for each RSU shall be equal to the amount of cash which
is paid as a dividend on one share of Stock. All such Dividend Equivalents shall
be credited to Participant and be deemed to be reinvested in additional RSUs as
of the date of payment of any such dividend based on the Fair Market Value of a
share of Stock on such date. Each additional RSU which results from


A-1

--------------------------------------------------------------------------------





such deemed reinvestment of Dividend Equivalents granted hereunder shall be
subject to the same vesting, distribution or payment, adjustment and other
provisions which apply to the underlying RSU to which such additional RSU
relates.
2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to the
Company or a Subsidiary on each applicable vesting date and subject to the terms
of this Agreement, the RSUs shall vest in such amounts and at such times as are
set forth in the Grant Notice. Each additional RSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying RSU to which such additional RSU relates vests.
[________________].
2.3    Distribution or Payment of RSUs.
(a)    Participant’s RSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable RSU pursuant to Section 2.2,
and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of RSUs if it reasonably determines that such payment or
distribution will violate Federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A.
(b)    In the event that the Company elects to make payment of Participant’s
RSUs in cash, the amount of cash payable with respect to each RSU shall be equal
to the Fair Market Value of a Share on the day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company in the form of whole
Shares, and any fractional share shall be distributed in cash in an amount equal
to the value of such fractional share determined based on the Fair Market Value
as of the date immediately preceding the date of such distribution.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.


A-2

--------------------------------------------------------------------------------





2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising pursuant to this
Agreement. The Company and its Subsidiaries may withhold or Participant may make
such payment in one or more of the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by requesting
that the Company and its Subsidiaries withhold a net number of vested shares of
Stock otherwise issuable pursuant to the RSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the applicable statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes;
(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable to Participant pursuant to the RSUs, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
RSUs, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.5(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing shares of
Stock issuable with respect to the RSUs to Participant


A-3

--------------------------------------------------------------------------------





or his or her legal representative unless and until Participant or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Participant resulting from the vesting or settlement of the
RSUs or any other taxable event related to the RSUs.
(c)    In the event any tax withholding obligation arising in connection with
the RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock in settlement of the RSUs to Participant until the
foregoing tax withholding obligations are satisfied, provided that no payment
shall be delayed under this Section 2.5(c) if such delay will result in a
violation of Section 409A of the Code.
(d)    Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability.
2.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other


A-4

--------------------------------------------------------------------------------





interested Persons. To the extent allowable pursuant to Applicable Law, no
member of the Committee or the Board will be personally liable for any action,
determination or interpretation made with respect to the Plan, the Grant Notice
or this Agreement.
3.2    RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3    Adjustments The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan..
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.


A-5

--------------------------------------------------------------------------------





3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs (including RSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries shall interfere
with or restrict in any way the rights of the Company or any of its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, (as such term is defined in the sole discretion of the
Administrator) except to the extent expressly provided otherwise in a written
agreement between the Company or any of its Subsidiaries and Participant.
3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
3.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.


A-6

--------------------------------------------------------------------------------





3.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.
3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic or digital signature, subject
to Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
3.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
shares of Stock in connection with the payment of withholding taxes as provided
in Section 2.5(a)(iii) or Section 2.5(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.


*    *    *


A-7